          Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 1 of 15


                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT
                                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC #:
 -------------------------------------------------------------- X   DATE FILED: 5/22/2019
 NATAN DVIR,                                                    :
                                              Plaintiff,        :
                                                                :       18-CV-9416(VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
 DANCING ASTRONAUT, INC.,                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, District Judge:

        On April 29, 2019, this Court issued an order directing counsel for Plaintiff, Richard

Liebowitz, Esq., to show cause why sanctions should not be imposed on him for failing to

comply with this Court’s order directing him to submit a revised proposed default judgment by

April 24, 2019. See Dkt. 25. Mr. Liebowitz responded to the Court’s order with an affirmation

and memorandum. See Dkts. 29-30. Having considered these submissions, the Court finds that

Mr. Liebowitz failed to comply with this Court’s order—communicated to him in-person, face-

to-face, by the undersigned—by failing to submit any revised proposed default judgment at all,

let alone one by the April 24, 2019 deadline. Therefore, as authorized by Fed. R. Civ. P.

16(f)(1)(C), the Court orders Mr. Liebowitz to pay a civil sanction to the Clerk of Court of $500.

The Court suspends imposition of that sanction, however, for eighteen months from the date of

this order. If Mr. Liebowitz fully and timely complies with all orders issued by the undersigned

during that time, the Court will dismiss the sanction.

  I.    Factual Background

        On March 15, 2019, after the Clerk of Court issued a certificate of default against

Defendant, see Dkt. 15, the Court issued an order directing Defendant to appear at a hearing on



                                                   Page 1 of 6
          Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 2 of 15




April 19, 2019 and show cause why a default judgment should not issue against it, see Dkt. 20.

Mr. Liebowitz appeared for Plaintiff at the show-cause hearing; Defendant made no appearance.

See Dkt. 24 (Default J.) ¶ 5.

         At the hearing, the Court heard from Plaintiff regarding the appropriate amount of

statutory damages and attorneys’ fees. See Dkt. 24 (Default J.) ¶ 6. Plaintiff declined to provide

any information regarding past licensing of the photograph at issue. In an effort to fix “the

amount of damages with reasonable certainty,” Credit Lyonnais Sec. (USA), Inc. v. Alcantara,

183 F.3d 151, 155 (2d Cir. 1999), but given no evidence from Plaintiff, the Court estimated that

a maximum license fee of $1000 would have been appropriate for Plaintiff’s photograph and

determined that treble damages would adequately deter future infringement by this Defendant.

Id. The Court also heard from Plaintiff regarding Mr. Liebowitz’s request for $2975.00 in

attorneys’ fees. Id. ¶ 7. It first refused Mr. Liebowitz’s request that his time be compensated at

$450 per hour, an outlandish figure given that he was admitted to the New York bar only in

August 2015 and the cookie-cutter nature of this litigation. 1 Id. The Court also explained why it

was reducing Mr. Liebowitz’s requests, among others, that he be paid for (a) 2.5 hours he

purportedly spent reviewing the case file, conducting due diligence regarding the photograph’s




1
          It did not aid Mr. Liebowitz’s request for $450/hour that he (a) purportedly could not remember the year he
was admitted to the bar; (b) did not submit materials documenting his request for $480 in costs; and (c) did not bring
a pen to the hearing. See App. A. (hr’g tr.) at 5-6 (“THE COURT: . . . You’ve asked me for almost three thousand
dollars in attorneys fees. Your request is grossly inflated. You’ve only been an attorney about three years; is that
correct? When did you get sworn-in? MR. LIEBOWITZ: 2015. THE COURT: That’s when you graduated from
law school. When did you get sworn into the bar? MR. LIEBOWITZ: Well, it was October 2015. THE COURT:
When did you take the bar? MR. LIEBOWITZ: I took it in August—trying to remember the exact date. It’s either
three or four years. THE COURT: Mr. Leibowitz, the notion that you do not know the year that you were sworn-in
the bar [beggars] belief. But be that as it may, you’ve been a lawyer less than four years. You are requesting an
hour hourly rate of $450 an hour which is laughable. I will give you as a lawyer with well less than five years in
practice, two hundred an hour.”), 7 (“THE COURT: Three thousand in statutory damages, total attorneys fees of
$355[], costs of $480 and I’m not retaining jurisdiction. I would also suggest you bring a pen to court.”), 7 (“THE
COURT: . . . I shouldn’t have to do all of this. You think you’re worth $450 an hour but yet you’re imposing a lot
of burden on the Court to go through your filings. Go through what you need to submit and submit them. You need
to resubmit your proposed judgment to reflect these amounts.”).


                                                    Page 2 of 6
            Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 3 of 15




copyright registration, and modifying and filing a cookie-cutter Complaint that he has used, it

appears, in virtually every other one of the hundreds of similar cases he has filed in this district,

and (b) 3.5 hours for “[d]raft[ing] and research[ing] application for default judgment, including

attorney declaration,” a request that, the Court’s default judgment noted, was of dubious

accuracy given that Plaintiff’s default-judgment submissions were virtually identical to those that

Mr. Liebowitz’s associate filed in November and December 2018 in another, virtually identical

case before another judge of this district. Id.; see also App. A. (hr’g tr.) at 6-7 (“THE

COURT: . . . [I]f not fraudulent, it’s close to that. You indicate that it took you three and a half

hours to work on drafting and researching the default judgment. This default judgment is

virtually identical to every other default judgment you’ve done. It is largely word-for-word from

the default judgment in Hirsch v. The Dishh. . . . I should eliminate it entirely because it seems it

is not an accurate reflection but instead, I am going to reduce it to three quarters of a[n] hour,

which is about how long it should have taken you to work off the prior—and get it set for this

case.”).

           At the end of the conference, the Court ordered Mr. Liebowitz, in no uncertain terms, to

submit a revised proposed default judgment reflecting the Court’s adjustments and to do so no

later than April 24, 2019. Mr. Liebowitz confirmed that he understood the Court’s instructions.

See App. A (hr’g tr.) at 7 (“THE COURT: . . . You need to resubmit your proposed judgment to

reflect these amounts. Do you understand the amounts? MR. LIEBOWITZ: Yes. THE

COURT: . . . Resubmit the proposed judgment by April the 24th. MR. LIEBOWITZ: Thank you

very much.”).

           April 24, 2019 came and went, but Mr. Liebowitz never submitted a revised proposed

default judgment. On April 29, 2019, the Court itself revised Plaintiff’s proposed default

judgment to reflect the adjustments it had articulated at the show-cause hearing and filed the

                                              Page 3 of 6
         Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 4 of 15




judgment. See Dkt. 24. It simultaneously issued an order directing Mr. Liebowitz to show cause

why he should not be sanctioned under Fed. R. Civ. P. 16(f), 28 U.S.C. § 1927, or the inherent

powers of the Court for violating the Court’s order directing him to submit a revised proposed

default judgment. See Dkt. 25. Mr. Liebowitz’s memorandum of law in response to the Court’s

order, see Dkt. 29, addressed whether sanctions under Section 1927 or this Court’s inherent

powers are appropriate but did not address the appropriateness of sanctions under Rule 16(f).

 II.   Analysis

       Federal Rule of Civil Procedure 16(f)(1)(C) allows a district court, on its own motion, to

sanction an attorney who “fails to obey a scheduling or other pretrial order.” The Rule’s

“‘explicit reference to sanctions’ reflects the Rule’s intention to ‘encourage forceful judicial

management’” and “vests a district court with ‘discretion to impose whichever sanction it feels is

appropriate under the circumstances.’” Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42, 53

(2d Cir. 2018) (quoting Advisory Committee’s notes to 1983 amendment of Fed R. Civ. P.

16(f)). “In deciding whether a sanction is merited, the court need not find that the party acted in

bad faith. The fact that a pretrial order was violated is sufficient to allow some sanction.” Id.

(quoting 6A Charles Alan Wright et al., Federal Practice and Procedure § 1531 (3d ed. 2010)).

       The Court finds that a sanction under Rule 16(f)(1)(C) for Mr. Liebowitz’s violation is

appropriate. Compliance with the Court’s order was neither onerous nor complicated—indeed,

like most of the single-image copyright litigation that has become Mr. Liebowitz’s métier,

preparing a revised proposed default judgment should have been mere plug-and-chug. And Mr.

Liebowitz’s submissions in response to the Court’s show-cause order neither excuse his

noncompliance nor justify leniency. Mr. Liebowitz first asserts that “there is absolutely no

record evidence showing that [he] abstained from filing the Revised Document to delay

adjudication of the proceeding” or “to harass Defendant.” Dkt. 29 at 4. Setting aside the fact

                                            Page 4 of 6
         Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 5 of 15




that court orders, by definition, do not permit an attorney to “abstain” from compliance, it is

precisely the kind of “abstention” exhibited by Mr. Liebowitz that Rule 16(f)(1)(C) is designed

to prevent. See Fed. R. Civ. P. 16(f), Advisory Committee Notes to 1983 Amendment (“Rule

16(f) expressly provides for imposing sanctions on disobedient or recalcitrant . . .

attorneys . . . .”). Mr. Liebowitz also says (somewhat contradictorily, in light of his “abstention”

comment) that his “failure to file [a revised proposed default judgment] was inadvertent and a

result of administrative oversight.” Dkt. 30 ¶ 4. A Rule 16(f)(1)(C) sanction, however, does not

require intent to violate a court order; negligence is enough. See Huebner, 897 F.3d at 53. Next,

Mr. Liebowitz says that he did “not recall whether the Court fixed a deadline by which to file

such revised document”—a condition caused, perhaps, by his failure to bring a pen to the show-

cause hearing—and that “there is no deadline indicated on ECF.” Dkt. 30 ¶ 3. He then suggests

that “[b]ecause no deadline was set by the Court, then no sanctions should issue as there was no

technical violation of the Court’s Order.” Id. The Court did, of course, set a deadline, and it

communicated it to Mr. Liebowitz in-person. See App. A (hr’g tr.) at 7 (“THE COURT: . . . You

need to resubmit your proposed judgment to reflect these amounts. Do you understand the

amounts? MR. LIEBOWITZ: Yes. THE COURT: . . . Resubmit the proposed judgment by

April the 24th. MR. LIEBOWITZ: Thank you very much.”). And more importantly, neither Mr.

Liebowitz’s failure to write down the Court’s deadline nor the absence of an ECF notation

excuses compliance with the order. Finally, Mr. Liebowitz argues that because “it was in [his]

own personal interest to obtain the default judgment as soon as possible, there is no conceivable

argument that [he] sought to delay the adjudication of [his] own client’s default proceeding.”

Dkt. 30 ¶ 5. This may be true, as far as it goes, but a Rule 16(f)(1)(C) sanction does not require

“that the party acted in bad faith,” Huebner, 897 F.3d at 53, and the fact that Mr. Liebowitz was




                                            Page 5 of 6
          Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 6 of 15




aware of his client’s interest in acquiring a default judgment yet inexplicably missed a Court-

ordered deadline for doing so does not make a sanction any less warranted. 2

        Because the Court is imposing a $500 sanction only because it hopes to deter Mr.

Liebowitz’s future noncompliance with its orders, the Court will suspend imposition of the

sanction for eighteen months commencing from the date of this order. If Mr. Liebowitz fully and

timely complies with all of the undersigned’s orders during that time (and with no reminders

from Chambers’ staff), this order will be dismissed. Further violations, on the other hand, will

result in this sanction becoming immediately payable, in addition to any other sanction that may

be imposed for future violations of this Court’s orders.


SO ORDERED.
                                                              _________________________________
Date: May 21, 2019                                                  VALERIE CAPRONI
      New York, New York                                          United States District Judge




2
         Because it imposes this sanction under Rule 16(f), the Court does not address Mr. Liebowitz’s argument
that sanctions ought not be imposed under 28 U.S.C. § 1927 or the inherent powers of this Court. See Dkt. 29 at 2-4.


                                                   Page 6 of 6
Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 7 of 15




           Appendix A
       Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 8 of 15   1
     J4JAADVIC                  Conference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    NATAN DVIR,

4                     Plaintiff,

5                v.                                18 CV 9416 (VEC)

6    DANCING ASTRONAUT, INC.,

7                     Defendant.

8    ------------------------------x
                                                   New York, N.Y.
9                                                  April 19, 2019
                                                   10:20 a.m.
10
     Before:
11
                           HON. VALERIE E. CAPRONI,
12
                                                   District Judge
13
                                   APPEARANCES
14
     LIEBOWITZ LAW FIRM, PLLC
15        Attorney for Plaintiff Dvir
     BY: RICHARD LIEBOWITZ
16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 9 of 15    2
     J4JAADVIC                  Conference

1               (Case called)

2               MR. LIEBOWITZ:     Richard Leibowitz, counsel for

3    plaintiff.

4               Good morning, your Honor.

5               THE COURT:   Good morning, Mr. Liebowitz.

6               I see you've resolved whatever conflict you had on

7    venue.

8               MR. LIEBOWITZ:     Yes.

9               THE COURT:   You are seeking $30,000 in statutory

10   damages.

11              MR. LIEBOWITZ:     Yes.

12              THE COURT:   $2,957 in attorney as fees and $480 in

13   costs.   So, statutory damages can range from 750 to 30,000 --

14              MR. LIEBOWITZ:     Up to 150,000.

15              THE COURT:   OK.    Fine.   You've elected to get

16   statutory damages versus actual?

17              MR. LIEBOWITZ:     Yes.

18              THE COURT:   You have declined to provide me any

19   information on prior licensing of the picture; is that correct?

20              MR. LIEBOWITZ:     Yes.   OK.   So, without actual damages

21   it's sort of hard to peg what's appropriate statutory damages.

22   Applying the factors from Fitzgerald Publishing v. Bailor, 807

23   F.2d 1110, Second Circuit 1986.        I agree that the infringement

24   was willful.    I have no idea what costs the defendant awarded

25   because you have declined to provide the licensing information.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 10 of 15      3
     J4JAADVIC                   Conference

1    I have no idea of what income the plaintiff lost because the

2    plaintiff has declined to give license information.          I agree

3    that the award needs to be high enough to set an example and to

4    deter infringement.     The infringer defaulted.      So, he didn't

5    cooperate.   And I can find that he has a bad attitude towards

6    copyright compliance.

7              So, I'm inclined to give you statutory damages of

8    $3,000.   I am estimating your actual damages at thousand and

9    giving you treble damages.

10             Do you want to be heard on that?

11             MR. LIEBOWITZ:      Yes.

12             THE COURT:    OK.

13             MR. LIEBOWITZ:      I don't think that's enough

14   deterrence, frankly.

15             THE COURT:    Why not?

16             MR. LIEBOWITZ:      Because then everyone would just

17   default and just have to pay $3,000 and not defend themselves.

18             THE COURT:    So.

19             MR. LIEBOWITZ:      I think that if it was $30,000 then

20   people would hire a lawyer and defend themselves.          If not,

21   everyone in the whole country with just infringe and say, OK,

22   I'll just pay $3,000 later.

23             THE COURT:    We'll, that's three times what they would

24   have to pay in order to license the picture.         Generously, I am

25   betting that the picture is never going to license or license


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 11 of 15         4
     J4JAADVIC                   Conference

1    for a very nominal amount and that's why the plaintiff is

2    declining to tell me his license history.         This is three times

3    a $1000 license fee which I am confident is not what the

4    picture garnered.

5               MR. LIEBOWITZ:    Well, we think this is a willful

6    infringement.    First off --

7               THE COURT:   So, that's three times.      In antitrust that

8    is viewed as to how we deter antitrust violation is by treble

9    damages.

10              MR. LIEBOWITZ:    Yeah, well, willful infringement in

11   this circuit I've seen much more multipliers of it.          At least

12   for a willful infringement at least five.         But in this

13   particular case -- that's if they defend themselves.          I think

14   that 30,000 plus attorneys fees would put defendants on notice

15   to say, hey, we have to take this seriously.         We can't default.

16              THE COURT:   I've heard enough.     You get three thousand

17   in damages.

18              You've asked me to retain jurisdiction.        Why should I

19   do that?

20              MR. LIEBOWITZ:    Retain jurisdiction?     Because just in

21   case if they appear if --

22              THE COURT:   There is going to be a judgment entered.

23   The only thing that's left is collecting the judgment.              Why

24   should I do that versus state court?

25              MR. LIEBOWITZ:    Well, we think that this is the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 12 of 15           5
     J4JAADVIC                   Conference

1    appropriate venue.

2              THE COURT:    Why?

3              MR. LIEBOWITZ:      Because it is a copyright infringement

4    case.

5              THE COURT:    This is just a collection effort.           After

6    the judgment is entered it is simply an exercise in collecting

7    the judgment.    That is a classic state court dispute between

8    you and Dancing Astronaut.

9              MR. LIEBOWITZ:      OK.

10             THE COURT:    OK.    So, I'm not to going to retain

11   jurisdiction.

12             You've asked me for almost three thousand dollars in

13   attorneys fees.    Your request is grossly inflated.        You've only

14   been an attorney about three years; is that correct?          When did

15   you get sworn-in?

16             MR. LIEBOWITZ:      2015.

17             THE COURT:    That's when you graduated from law school.

18   When did you get sworn into the bar?

19             MR. LIEBOWITZ:      Well, it was October 2015.

20             THE COURT:    When did you take the bar?

21             MR. LIEBOWITZ:      I took it in August -- trying to

22   remember the exact date.       It's either three or four years.

23             THE COURT:    Mr. Leibowitz, the notion that you do not

24   know the year that you were sworn-in the bar buggers belief.

25   But be that as it may, you've been a lawyer less than four


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 13 of 15          6
     J4JAADVIC                   Conference

1    years.    You are requesting an hour hourly rate of $450 an hour

2    which is laughable.     I will give you as a lawyer with well less

3    than five years in practice, two hundred an hour.

4               On October the 15th you've indicated that it took two

5    and a half hours to draft the complaint and to do whatever

6    research that you did.     That is a grossly inflated amount for

7    what is a cookie cutter complaint.       I have had many of your

8    cases.    The complaint in this case is almost identical to all

9    of those complaints.     I will give you one hour for getting the

10   complaint together.

11              On October 16 you say that you spent a half an hour

12   processing the summons and the complaint.         That is a paralegal

13   task.    I will give you $90 an hour for that and it could have

14   been done in 15 minutes.      So, that's $22.50.

15              On February 16 you indicated that you requested entry

16   of a default judgment.     That again, if a paralegal task.          It

17   could have been done not in half an hour but in a quarter of a

18   hour.    It's $90 an hour.    Quarter of an hour is $22,50.

19              Then in what is it if not fraudulent, it's close to

20   that.    You indicate that it took you three and a half hours to

21   work on drafting and researching the default judgment.              This

22   default judgment is virtually identical to every other default

23   judgment you've done.     It is largely word-for-word from the

24   default judgment in Hirsch v. The Dishh.        That's D-i-s-h-h, 18

25   CR 979.    I should eliminate it entirely because it seems it is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 14 of 15         7
     J4JAADVIC                   Conference

1    not an accurate reflection but instead, I am going to reduce it

2    to three quarters of a hour, which is about how long it should

3    have taken you to work off the prior -- and get it set for this

4    case.   At the hourly rate that I've given you which is $200 an

5    hour, that's a total of $150.         All of that adds up to $355 in

6    fees.

7              Your costs were not supported by receipts but your

8    request is reasonable.     So, I am going to give the 480.          But

9    I'm telling you if you come before back me on default, you

10   don't give the receipts, I am not going to give you your costs.

11   I shouldn't have to do all of this.         You think you're worth

12   $450 an hour but yet you're imposing a lot of burden on the

13   Court to go through your filings.         Go through what you need to

14   submit and submit them.       You need to resubmit your proposed

15   judgment to reflect these amounts.

16             Do you understand the amounts?

17             MR. LIEBOWITZ:      Yes.

18             THE COURT:    Three thousand in statutory damages, total

19   attorneys fees of $3555, costs of $480 and I'm not retaining

20   jurisdiction.

21             I would also suggest you bring a pen to court.

22             MR. LIEBOWITZ:      Yeah.    That was my fault.

23             THE COURT:    Anything further?

24             MR. LIEBOWITZ:      That's it.

25             THE COURT:    OK.    Resubmit the proposed judgment by


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-09416-VEC Document 31 Filed 05/22/19 Page 15 of 15   8
     J4JAADVIC                   Conference

1    April the 24th.

2              MR. LIEBOWITZ:     Thank you very much.

3              (Adjourned)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
